DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-12, in the reply filed on 08/19/2022 is acknowledged. Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/19/2022.
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:
In reference to claim 4, in line 3, it is suggested to amend “floor modules” to “the floor module”, in order to ensure consistency and proper antecedent basis in the claim language.  Appropriate correction is required.
In reference to claim 5, in line 3, it is suggested to amend “floor modules” to “the floor module”, in order to ensure consistency and proper antecedent basis in the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 8, the phrase “configured to” is recited in 2, it is unclear what is meant by “configured” or how the adhesive receiving groove must be modified to be considered “configured to” receive the structural adhesive. For the purpose of compact prosecution, “configured to receive” will be interpreted as the adhesive receiving groove receives the structural adhesive. It is suggested to amend “configured to receive” to “receives”.
	Similarly, the phrase “configured to” is recited in line 3, it is unclear what is meant by “configured” or how the adhesive receiving groove must be modified to be considered “configured to” guide. For the purpose of compact prosecution, “configured to guide” will be interpreted as the adhesive receiving groove guides a path along which the structural adhesive is coated. It is suggested to amend “configured to guide” to “guides”.
	Regarding dependent claim 9, the claim does not remedy the deficiencies of parent claim 8 noted above, and is rejected for the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 109131593) (Lu) in view of Wittl et al. (DE 10 2015 002 358) (Wittl) further taken in view of evidence by Material Guide: How Sustainable is Fleece? (Rauturier).
The examiner has provided the non-patent literature document, Rauturier, and a machine translation of each of CN 109131593 and DE 10 2015 002 358. The citation of prior art in the rejection refers to the provided machine translations and document. 
As set forth in MPEP 2124, references cited to show a universal fact, including that characteristics of prior art products were known, need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).
In reference to claims 1-3 and 11-12, Lu discloses a floor and an automobile including the floor ([0007]). The floor comprises a floor body having a composite layer structure, the floor body is installed on the bottom of a vehicle body ([0008]) (corresponding to a composite mat for a vehicle, the composite mat comprising: a composite material assembled to an upper surface of a floor module at a lower portion of a vehicle body).
Lu does not explicitly disclose the composite material being configured by stacking a glass fiber mat and a polyurethane resin layer on a surface of a honeycomb layer, as presently claimed. However, Lu discloses the composite layer structure includes a carpet layer ([0041]).
Wittl discloses a loading floor for a vehicle comprising a base layer ([0006]). The base layer comprises a paper honeycomb body and two glass fiber layers arranged on both outer sides of the paper honeycomb body ([0008]). The paper honeycomb body and the glass fiber layers are spray coated with a polyurethane foam to produce the base layer, with the polyurethane foam forming a matrix after it has cured, which encases the honeycomb body and the glass fiber layers ([0008]; Fig. 1) (corresponding to the composite material being configured by stacking a glass fiber mat and a polyurethane resin layer on a surface of a honeycomb layer; the composite material comprises a first glass fiber mat and a first polyurethane resin layer stacked on a first surface of the honeycomb layer and a second glass fiber mat and a second polyurethane resin layer stacked on a second surface of the honeycomb layer, the second surface being opposite the first surface; an edge portion of the composite material is formed to have a shape surrounded by the first and second polyurethane resin layers).
An insert is arranged on an outside of the base layer to form a support layer, wherein the insert element is a lattice or a flat plate formed of metal ([0009]) (corresponding to a reinforcing member made of metal inserted between the composite material and the woven fabric layer; deformation guide members having a predetermined diameter inserted between the composite material and the woven fabric layer, wherein the deformation guide members form a lattice structure). A cover layer is arranged over the support layer, wherein the cover is formed from a fleece ([0010]); fleece is made of a synthetic fiber woven and brushed into a light weight fabric as evidence by Rauturier (What is fleece made of?, p. 1) (corresponding to a woven fabric layer stacked on the composite material such that the woven fabric layer is integrated with the composite material; the woven fabric layer is stacked on one of the first and second polyurethane resin layers to form an uppermost layer of the composite material).
Wittl teaches the loading floor is sufficiently stable so that even heavy loads can be parked and/or placed on it, while also not being too heavy ([0022]).
In light of the motivation of Wittl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the floor of Lu to be the loading floor of Wittl, in order to provide a floor that is sufficiently stable to support heavy load while also not being too heavy, and thereby arriving at the presently claimed invention. 

    PNG
    media_image1.png
    380
    460
    media_image1.png
    Greyscale
In reference to claims 4 and 5, Lu in view of Wittl discloses the limitations of claim 1, as discussed above. Lu discloses in Fig. 6, provided below, the floor 1 is seated on a fastening surface of a frame member 2, wherein the frame is a vehicle body frame ([0008]; [0036]) (corresponding to a first surface of the composite material is seated on each fastening surface of frame members constituting floor modules of the lower portion of the vehicle body). A sheath 6 for protecting a fastener 4 is embedded in a mounting hole connecting the body frame 2 to the floor 1 ([0050]; Fig. 6); given that the floor includes the fleece layer and Fig.6 shows the sheath penetrating the entire floor 1, it is clear the sheath penetrates the fleece layer, an upper surface of the floor and a lower surfaces of the floor (corresponding to a fastening reinforcing member is inserted between a portion of a second surface of the composite material corresponding to the fastening surface and the woven fabric layer; a cylindrical fastening reinforcing member is inserted through the woven fabric layer and the composite material). The sheath has a cylindrical body for passing through the fastener ([0050]) (corresponding to a fastening member extends through the woven fabric layer, the fastening reinforcing member and the composite material, and is fastened to the fastening surface; a fastening member extending through the fastening reinforcing member, thereby fastening the composite mat to the fastening surface).  
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Wittl as applied to claims 1-5 and 11-12 above, and further in view of Bando et al. (JP H11-20687) (Bando).
	The examiner has provided a machine translation of JP H11-20687. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claim 6, Lu in view of Wittl discloses the limitations of claim 5, as discussed above. Lu discloses the frame body 2 has a hollow cross section and is tubular in shape (Fig. 6) (corresponding to each of the frame members is formed to have a tubular shape while having an opened cross-sectional structure). Given that a fastener is inserted through the frame body 2 in the location where the floor 1 is to be attached to the frame body 2, it is clear the frame body 2 will include a side opening portion or hole at one peripheral surface of the frame body 2, the hole will be surrounded by the remaining surface of the body frame (corresponding to a side opening portion at one peripheral surface thereof; side closing sections respectively formed at opposite sides of the side opening portion).  
	Lu in view of Wittl does not explicitly disclose a mounting plate coupled between side closing sections respectively formed at opposite sides of the side opening portion, as presently claimed. 
	Bando discloses a structure for supporting interior parts inside a vehicle structure ([0001]). A reinforcing plate is laminated and integrated to the inner surface of an inner layer skin of an interior component support structure ([0011]). A nut penetrates the reinforcing plate and the interior component support structure which is attached to an interior component ([0011]; [0023]; Fig. 1). Bando teaches the reinforcement plate reinforces the inner layer skin ([0014]-[0015]). 
	In light of the motivation of Bando to include a reinforcing plate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include a reinforcing plate on the support structure body frame of Lu in view of Wittl where the fastener 4 passes through the body frame and the floor, in order to provide reinforcement and load distribution to the body frame, and thereby arriving at the presently claimed invention.   
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Wittl and Brando as applied to claim 6 above, and further in view On the study of the single-stage hole-flanging process by SPIF (Borrego).	
	The examiner has provided the non-patent literature document, Borrego. The citation of prior art in the rejection refers to the provided document.
In reference to claim 7, Lu in view of Wittl and Brando discloses the limitations of claim 6, as discussed above. Lu further discloses an adhesive layer between the floor and the fastener (Fig. 6; Fig. 8).
	Lu in view of Wittl ad Brando does not explicitly disclose a flange formed at an end of each side closing section in accordance with folding of the end toward the side opening portion, as presently claimed.
	Borrego discloses hole-flanging to manufacture circular or asymmetric flanges (Introduction, p. 290). Hole-flanging strengthens the edge of the hole, improves the appearance and provides additional support for joining sheets parts to tubes (Introduction, p. 290). The hole-flanging produces a flange within the hole (Fig. 6) (corresponding to a flange formed at an end of each side closing section in accordance with folding of the end toward the side opening portion).
	In light of the motivation of Borrego, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the hole formed to receive the fastener in the body frame of Lu in view of Wittl and Brando to undergo hole-flanging and thus forming a flange in the hole, in order to strengthen the edge of the hole, improve the appearance and provide additional support to the hole.
	Given that Lu discloses an adhesive layer 3 between the floor 1 and the vehicle body frame 2 and the flange is at the location of the fastener 4, it is clear from Fig. 6, provided above, the adhesive layer 3 is coated in an area between the fastener 4 and the floor 1 (corresponding to a structural adhesive coated between the flange and the composite material).
In reference to claims 8 and 9, Lu in view of Wittl, Brando and Borrego discloses the limitations of claim 7, as discussed above. Lu further discloses in Fig. 6, provided above, an adhesive layer 3 between the floor 1 and the vehicle body frame 2; the adhesive layer fills into the contours of the groove formed in the floor (corresponding to an adhesive receiving groove configured to receive the structural adhesive is formed at the composite material and is configured to guide a path along which the structural adhesive is coated; a step groove is formed at an end of the composite material disposed adjacent to the adhesive receiving groove in a same plane as the adhesive receiving groove).
In reference to claim 10, Lu in view of Wittl, Brando and Borrego discloses the limitations of claim 7, as discussed above. Lu further discloses in FIG. 6, provided above, an adhesive layer 3 between the floor 1 and the vehicle body frame 2, wherein the adhesive layer 3 is located more towards the center of the vehicle floor than the fastener (corresponding to the structural adhesive is coated between the composite material and the flange disposed inwardly of the vehicle body, as compared to a position where the fastening member is fastened).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784